Citation Nr: 1525796	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  11-03 591	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran is represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from June 1983 to June 1990, including during a period of active duty for training (ACDUTRA) from August 23 to November 23, 1983.  These matters come before the Board of Veterans' Appeals (Board) on appeals from May 2010 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In February 2010, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a low back disability, which was denied in a May 2010 rating decision.  In August 2010, the Veteran submitted a claim to reopen the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  In an October 2010 rating decision, the RO reopened the Veteran's service connection claims for bilateral hearing loss and tinnitus, but denied them on the merits.  Thereafter, the Veteran perfected appeals, and all three issues were merged.

In February 2014, the Board reopened all of the above-captioned claims, remanded the service connection claims for bilateral hearing loss and a low back disability, and denied service connection for tinnitus.  In October 2014, the United States Court of Appeals for Veterans Claims vacated the Board's February 2014 denial of service connection for tinnitus and granted a Joint Motion for Remand, wherein the parties agreed that the Board (1) failed provide an adequate explanation for rejecting the February 2007 and March 2010 private medical opinions, and (2) failed to consider the Veteran's assertions that he was not exposed to significant noise as a civilian.  In October 2014, the Board again remanded the Veteran's service connection claims for bilateral hearing loss and a low back disability.  Subsequently, all three claims were returned to the Board for review.

The issue of entitlement to service connection for a low back disability is addressed in the remand portion of the decision below and is remanded to the RO.




FINDINGS OF FACT

1.  The evidence of record does not show a current hearing loss disability for VA compensation purposes.

2.  The probative evidence of record shows that it is at least as likely as not that tinnitus was incurred during a period of ACDUTRA or inactive duty for training (INACDUTRA).


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.385 (2014).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2014).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to the initial adjudication of the above-captioned claims, the RO's March 2010 and August 2010 letters to the Veteran contained the requisite notice.  Id.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini, 18 Vet. App. at 120.

In addition, the duty to assist the Veteran has been satisfied with respect to his service connection claims for bilateral loss and tinnitus.  The RO obtained the Veteran's available service treatment records and all identified VA treatment records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With regard to the Veteran's service connection claim for bilateral hearing loss, in the October 2014 remand, the Board directed the RO to contact a private audiologist from whom the Veteran previously submitted private treatment records.  Specifically, the Board instructed the RO to (1) ask the treatment provider if he or she was a state licensed audiologist, (2) ask whether puretone audiometry testing was conducted, and if so, (3) ask the audiologist to interpret the data reported on a March 2010 graph into numerical format.  While in remand status, the RO sent the Veteran a VA form 21-4142 (Authorization and Consent to Release Information) and specifically requested that the Veteran return the signed authorization form for the above-referenced private audiologist who performed the March 2010 audiogram.  However, the Veteran did not return the authorization form, and the RO was therefore unable to obtain additional information from the Veteran's private audiologist.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (noting that VA's duty to assist is not a one-way street; if a veteran wishes help, he or she cannot passively wait for it in those circumstances where his or her own actions are essential in obtaining the putative evidence).  Accordingly, the Board is satisfied that VA has made reasonable efforts to obtain the additional information from the private audiologist.  Thus, with respect to this portion of the October 2014 remand, the Board finds that the RO has substantially complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  There is no indication that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 116. 

The Veteran was provided a VA examination pursuant to his service connection claims for bilateral hearing loss and tinnitus on April 2014.  The examiner reviewed the relevant evidence of record, considered the Veteran's statements, administered a  thorough clinical evaluation, and rendered opinions addressing all of the salient questions presented by the Veteran's service connection claims.  The Board notes that the October 2014 remand directives instructed the RO to obtain an etiological opinion regarding the Veteran's bilateral hearing loss if the Veteran's private audiologist responded affirmatively to the above-referenced questions and the private audiogram established that the Veteran had hearing loss to an extent recognized as a disability for VA purposes.  As the RO was unable to obtain additional information from the Veteran's private audiologist, no etiological opinion was required.  Accordingly, the Board finds that there has been substantial compliance with the October 2014 remand directives, and the Veteran has been provided adequate VA examinations for purposes of adjudicating his service connection claims for bilateral hearing loss and tinnitus.  See Stegall, 11 Vet. App. at 271; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 542-43; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in the line of duty.  30 U.S.C.A. § 101(21)-(24) (West 2014); 38 C.F.R. §3.6(c)(1) (2014).  ACDUTRA generally refers to full-time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505 (West 2014), which includes the initial period of training and the two weeks of annual training sometimes referred to as "summer camp."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c) (2014).  INACDUTRA generally refers to duty for training purposes, other than full-time duty, performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505, which includes the monthly weekend drills sometimes referred to as "weekend warrior" training.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d) (2014). 

I.  Service Connection for Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss, which he asserts was caused by exposure to excessive noise from artillery and cannon fire during basic training, summer camps, and weekend trainings.  

For VA compensation purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; See Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (upholding the validity of 38 C.F.R. § 3.385 to define hearing loss disability for VA purposes).  

Audiometric testing performed during a June 1983 enlistment physical examination demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
5
5
10
10
10

In December 1993, the Veteran underwent a hearing evaluation performed by a hearing aid company.  The results of the audiogram are in the form of a graph and were not converted to a numerical chart.  However, the chart appears to show approximate puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
--
25
LEFT
25
15
20
--
30

A February 2007 private treatment record indicates that the Veteran underwent audiometric testing, which revealed mild high frequency hearing loss, predominately at 4,000 Hertz.  Word discrimination testing revealed scores of 100 percent, bilaterally.  The diagnosis was mild high frequency hearing loss, which the audiologist opined was associated with noise exposure.  The Board notes that the results of the audiogram are in the form of a graph and have not been converted to a numerical chart.  The Board is unable to interpret these findings in terms of auditory thresholds at each Hertz level.  

Audiometric testing performed during an April 2007 physical examination for employment purposes demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
25
LEFT
20
15
15
20
30

In March 2009, the Veteran underwent a VA examination pursuant to a prior service connection claim for bilateral hearing loss.  Audiometric testing demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
10
15
LEFT
15
10
15
15
30

The puretone threshold average was 13 decibels in the right ear and 18 decibels in the left ear.  Speech recognition testing using the Maryland CNC word list revealed scores of 100 percent in both ears.  The diagnosis was mild sensorineural hearing loss at 8,000 Hertz in the right ear and mild sensorineural hearing loss at 4,000 to 8,000 Hertz in the left ear.  The examiner indicated that the hearing thresholds for both ears did not meet the criteria for disability under VA regulations.

In March 2010, the Veteran underwent a private audiological evaluation, which revealed mild high frequency sensorineural hearing loss, bilaterally.  Speech recognition testing using the Maryland CNC word list revealed scores of 96 percent in both ears.  The results of the audiogram are in the form of a graph and have not been converted to a numerical chart.  The Board is unable to interpret these findings in terms of auditory thresholds at each Hertz level.  As noted above, the Veteran did not return a signed authorization for the audiologist who conducted the March 2010 audiogram.  Therefore, the Board is without clarification and/or interpretation of the audiogram results.  

During an October 2010 VA examination, the Veteran reported difficulty hearing the television, radio, and conversational speech.  Audiometric testing demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
20
30
LEFT
15
15
20
25
30

The puretone threshold average was 20 decibels in the right ear and 23 decibels in the left ear.  Speech recognition testing using the Maryland CNC word list revealed scores of 100 percent in both ears.  The diagnosis was mild sensorineural hearing loss at 4,000 Hertz, bilaterally, which did not meet criteria for disability under VA regulations.  Upon review of the Veteran's claims file, the October 2010 VA examiner also noted that the December 1993 private audiogram results would not be considered valid because the Veteran's ears were occluded at the time of the examination, and the examination was not a full audiometric test, as it did not include bone conduction.  The VA examiner also interpreted the February 2007 private audiometric results, which were provided in graph form.  The examiner indicated that the February 2007 private audiogram showed hearing within normal limits, except for mild hearing loss at 4,000 Hertz, which did not meet the criteria for disability under VA regulations.  

During an April 2014 VA examination, the Veteran reported difficulty distinguishing words at times.  Audiometric testing demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
20
25
LEFT
10
20
15
30
35

The puretone threshold average was 19 decibels in the right ear and 25 decibels in the left ear.  Speech recognition testing using the Maryland CNC word list revealed scores of 96 percent in both ears.  The diagnosis was right ear sensorineural hearing loss in the frequency range of 6,000 Hertz or higher and left ear sensorineural haring loss in the frequency range of 500 Hertz to 4,000 Hertz and 6,000 Hertz or higher. The examiner indicated that the Veteran's hearing thresholds did not meet the criteria for disability under VA regulations.  With regard to the December 1993 private audiogram in the Veteran's claims file, the examiner stated:

A hearing test (air conduction only) from 1993 was found completed at a Miracle Ear dealership.  This exam was most likely completed by a hearing aid dispenser, not an audiologist, and significantly, there was a notation of 'significant cerumen accumulation or a foreign body in the ear.'  The fact that this exam[ination] was likely not completed by an audiologist and reflected the presence of occlusion of the ear canals would render this exam[ination] to be inconclusive in regards to this claim.

A review of the evidence of record reveals no probative audiological evidence showing that the Veteran has or has ever had hearing loss that meets the criteria set forth in  38 C.F.R. § 3.385.  Nevertheless, the Veteran asserts that he has a hearing loss disability because his hearing is "very bad."  The Veteran's assertion is competent evidence as to the presence of observable symptoms, such as difficulty hearing.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation).  However, the Veteran is only competent to diagnose simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 n 4 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that a hearing loss disability for VA compensation purposes is not a simple condition capable of lay observation because the diagnosis requires audiometric testing.  See 38 C.F.R. § 3.385.  Thus, the Veteran's assertions are not competent evidence of a hearing loss disability that meets the criteria prescribed by VA regulations.  See 38 C.F.R. § 3.385; Palczewski, 21 Vet. App. at 178-80; Jandreau, 492 F.3d at 1376-77.

Although the Veteran has a diagnosis of mild high frequency sensorineural hearing loss, VA regulations prescribe the level at which hearing loss becomes a "disability" for purposes of entitlement to VA compensation.  See Palczewski , 21 Vet. App. at 179.  The evidence of record does not show a current hearing loss disability that meets the criteria of 38 C.F.R. § 3.385.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability there can be no valid claim.  See Brammer, 3 Vet. App. at 225; see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Based on the foregoing, the Board finds that service connection for bilateral hearing loss is not warranted, as there is no probative medical evidence of record showing that the Veteran has a hearing loss disability that meets the criteria set forth in 38 C.F.R. § 3.385.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   




II.  Service Connection for Tinnitus

The Veteran seeks service connection for tinnitus, which he contends was caused by noise exposure during periods of ACDUTRA and INACDUTRA.  

The evidence of record contains a current diagnosis of tinnitus.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

With respect to an in-service event or injury, the Veteran asserts that he was exposed to excessive noise from artillery and cannon fire during basic training, summer camps, and weekend trainings without the consistent use of hearing protection.  The Veteran's statements are competent evidence of in-service noise exposure, as they relate to matters actually observed and within the realm of his personal knowledge.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Service personnel records confirm that the Veteran served as a cannon crewman in the Army National Guard.  As this military occupational specialty has a high probability of exposure to hazardous noise, the Board finds the Veteran's statements credible evidence of hazardous noise exposure during periods of ACDUTRA and/or INACDUTRA.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).   

With respect to the nexus or connection between the Veteran's current tinnitus and a period of ACDUTRA or INACDUTRA, the evidence of record consists of the Veteran's statements, two private etiological opinions, and three opinions from VA examiners.

The Veteran relates the onset of his tinnitus to his exposure to excessive noise during periods of ACDUTRA or INACDUTRA.  The Veteran's statements are competent evidence as to the presence of observable symptoms, such as ringing in the ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

In an October 2003 service connection claim, the Veteran reported the approximate date of onset of his tinnitus as February 1988; however, he indicated that he did not receive treatment until approximately 1994.  

A February 2007 private treatment record indicates that the Veteran reported exposure to significant military noise without the use of hearing protection during training missions.  He also complained of hearing loss and intermittent, high-pitched ringing in his ears and indicated that he "felt as though most of his issues started after that."  The treatment provider provided the following etiological opinion:

At this point in time, the tinnitus... [is] associated with noise exposure, typically.  Because of his history, one would assume that those changes are related to his noise exposure history. 

During a March 2009 VA examination, the Veteran reported intermittent tinnitus with an onset sometime in the 1980s.  He indicated that he experienced tinnitus approximately once per week with a duration of minutes.  The Veteran reported military noise exposure from field artillery exercises involving howitzers, both with and without the use of hearing protection, during basic training, summer camps, and weekend trainings.  He also reported significant civilian noise exposure from machine shops, the firing range with ear protection, police sirens, and flying in commercial aircraft 12 to 14 times per week while working as a federal air marshal for over six years.  The examiner opined that tinnitus was not caused by the Veteran's service in the Army National Guard and provided the following rationale:

After review of service medical records[,] personal interview[,] and audiometric testing[,] it is the opinion of this examiner that the bilateral intermittent tinnitus described by [the Veteran] should not be considered pathologic since occasional tinnitus occurs in the normal population without hearing loss.

A March 2010 private audiogram and letter from a private audiologist indicates that the Veteran described chronic, but not constant, tinnitus, which varied in intensity and duration.  The Veteran also indicated that he served in the Army National Guard from 1983 through 1990 and reported exposure to excessive noise from rifle and cannon fire while performing his job duties as a cannon crewman.  The audiologist noted that tinnitus is most commonly associated with hearing loss due to hair cell damage, although it may be present even without hearing loss, and is often reported in cases of prolonged noise exposure.  The audiologist provided the following etiological opinion:

Based on my examination, my interview with him regarding noise exposure in the military and his description of subjective tinnitus, I feel it is at least as likely as not that [the Veteran's] . . . chronic tinnitus was caused by or contributed to by noise exposure while in the service.

During an October 2010 VA examination, the Veteran reported intermittent ringing in his hears, but could not recall the precise date of onset.  The examiner noted that upon completion of the testing, the Veteran stated that it would only stand to reason that the tinnitus began when he was around artillery because that was the only loud noise to which he was exposed.  The examiner opined that the Veteran's tinnitus was less likely than not a result of noise exposure during military service and provided the following rationale:

This opinion is based on 1) review of service medical records,  2) review of case histories and audiological testing submitted by [the Veteran], 3) noise exposure from [the Veteran's] civilian job as a police officer occurring at the same time as his Army National Guard training, 4) today s personal interview, and 5) today's audiometric testing[.]

During an April 2014 VA examination, the Veteran reported recurrent tinnitus, which distracted him a bit "when it comes and goes."  He was not certain of the date of onset, but indicated that it "has been there a long time."  The examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure and provided the following rationale:

The [V]eteran was in the Texas National Guard from 1983 to 1990 with no activations other than '13 weeks of basic training.'  He reported weekend duty otherwise with no activations and no combat duty.  He has worked in real estate the past [two] years, as an investigator for the [four] prior years, and as a federal marshal and policeman for many years with exposure to firearms and ranges in that work.  He also reported 'working on old vehicles' as a hobby which may have some associated noise exposure.

. . .

As the veteran is not a combat veteran (and hearing protection use would have been routine in his limited period of active duty training and subsequent guard weekends); as no reports of tinnitus were found in the service treatment records; as he is unable to specify onset of tinnitus to have occurred during any period of active or inactive military training; and as he has had potential for occupational noise exposure in years after military separation, his claimed tinnitus is less likely than not caused by or the result of the [V]eteran's military noise exposure.

The evidence of record contains conflicting competent medical opinions regarding the question of whether the Veteran's tinnitus was caused by noise exposure during a period of ACDUTRA or INACDUTRA.  In weighing the evidence, the Board must decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 31 (1998); Winsett v. West, 11 Vet. App. 420-25 (1998). 

The Board assigns little probative value to the opinion of the March 2009 VA examiner because the examiner relied solely on the fact that "occasional tinnitus occurs in the normal population without hearing loss."  Not only does this opinion lack any significant rationale or reasoning, but notably, the examiner provided a diagnosis of mild, high frequency, sensorineural hearing loss, bilaterally.  Thus, it is unclear how the VA examiner's rationale supports the opinion.  

The Board assigns no probative value to the October 2010 opinion of the VA examiner because it is not supported by a rationale.  See Stefl v. Nicholson, 21Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, to the extent that the examiner relied on the fact that the Veteran had significant noise exposure during his civilian job as a police officer, the Board finds that such is not supported by the evidence of record.  During a February 2006 hearing before the Board, the Veteran testified that he always wore ear plugs and additional hearing protection on the outside of his ears when he engaged in firearms training to become an air marshal.  In a February 2011 written statement, the Veteran challenged the October 2010 VA examiner's transcription of his reports of civilian noise exposure.  The Veteran indicated that he was required to wear two sets of hearing protection for his civilian jobs, and the only loud noises to which he was exposed without hearing protection were from firing howitzers during National Guard trainings.  In a September 2014 written statement, the Veteran again stated that all of his firearms trainings for law enforcement jobs were conducted at a firing range, where the use of hearing protection was mandatory.  Thus, the October 2010 VA examiner's opinion appears to be based on an inaccurate factual premise.  See Reonal, 5 Vet. App. at 460-61.  

The Board likewise assigns little probative value to the opinion of the April 2014 VA examiner because it appears to be based on inaccurate factual premises.  See Id.  First, the examiner indicated that "hearing protection use would have been routine in [the Veteran's] limited period of active duty training and subsequent guard weekends."  However, the evidence of record shows that the Veteran consistently reported that he did not always wear hearing protection during training drills.  See Dalton v. Nicholson, 21 Vet App. 23, 39-40 (2007) (holding that a VA examination is inadequate if the examiner ignores the veteran's statements of an in-service event or injury unless the Board expressly find that the injuries or event did not occur).  Second, the examiner indicated that "as a federal marshal and policeman for many years with exposure to firearms and ranges in that work," the Veteran "had potential for occupational noise exposure in years after military separation."  However, as noted above, the evidence of record shows that the Veteran consistently reported that he always wore two sets of hearing protection during all firearms trainings for civilian law enforcement jobs.  The only additional evidence relied on by the April 2014 VA examiner was the lack of complaints of tinnitus in the Veteran's service treatment records.  Although the examiner is correct in that service treatment records do not show any complaints of tinnitus during a period of ACDUTRA or INACDUTRA, the Board cannot find that the Veteran's statements of an in-service injury lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006)).  Notably, the record does not show that the Veteran ever specifically denied experiencing symptoms of tinnitus during service.  Furthermore, upon review of the Veteran's service treatment records, the Board does not find that it is reasonable to conclude that the Veteran would necessarily have reported symptoms of buzzing or ringing in the ears, particularly in light of the fact that he did not receive a separation examination in which he was asked about his ears or hearing-related problems.  See, e.g. Kahana v. Shinseki, 24 Vet. App. 428 (2011) (Lance, J., Concurring) (citing Fed. R. Evid. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  

The Board finds the February 2007 and March 2010 opinions of the private audiologists to be of somewhat limited probative value, as they are not supported by   very detailed rationales.  Nieves-Rodriguez, 22 Vet. App. 295, 301 (2008) (noting that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion").   However, there is no indication that the private opinions are based on inaccurate factual premises.

Upon review of the record, the Board finds that the Veteran has been generally consistent in reporting the date of onset of his tinnitus as sometime during the 1980s.  As the Veteran reported in-service noise exposure during basic training and subsequent summer camps and weekend trainings, the Board finds it credible that the Veteran may not recall the exact date of onset of his intermittent tinnitus.  In light of the fact that the Board has conceded in-service noise exposure, and the Veteran has consistently reported wearing two sets of hearing protection during all civilian firearms trainings and denied any other significant civilian noise exposure, the Board finds that the probative evidence of record supports a finding that it is at least as likely as not that the Veteran's tinnitus was caused by exposure to excessive noise during a period of ACDUTRA or INACDUTRA.

Resolving any doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus loss is granted.


REMAND

The Veteran seeks service connection for a low back disability, which he contends was incurred in the line of duty during a period of ACDUTRA or INACDUTRA.


As an initial matter, the Board notes that in a September 2014 written statement, the Veteran indicated that he reported a lower back injury to his drill sergeant during basic training, and he believes that there may be documentation of this, which has not been associated with the Veteran's claims file.  However, the record shows that the RO requested all records from the National Personnel Records Center, and the claims file contains treatment and personnel records from the Texas Office of Adjutant General, including records from the Veteran's basic training in Fort Sill, Oklahoma.  Therefore, there is no indication that additional personnel records exist which have not been associated with the Veteran's claims file.

During an April 2014 VA examination, the Veteran reported that he first experienced lower back problems during basic training while doing sit-ups with a wood pole across his stomach.  He reported swelling in the area of his back that was pressed against the ground and stated that he experienced lower back pain thereafter.  The Veteran also reported experiencing lower back pain while lifting 200-pound shells and carrying 100-pound shells.  The Veteran indicated that he performed the above-referenced lifting during weekend training drills which amounted to approximately "15 per year plus two weeks" per year.  He reported experiencing pain in the same part of his back ever since, which worsened as he aged.  The examiner provided a diagnosis of lumbosacral strain and indicated that the Veteran reported receiving a prior diagnosis of segmental instability.  The examiner also indicated that prior imaging studies revealed multilevel degenerative disc disease and degenerative joint disease in the lumbar spine, disc bulges with accompanying facet arthritis, postural changes of the pelvis and lumbar spine, and a transitional L5 and facet imbrication at L4-L5.  The examiner opined that it was not at least as likely as not that a currently diagnosed low back disability had its clinical onset during a period of ACDUTRA or was related to any injury during a period of ACDUTRA or INACDUTRA and provided the following rationale:

[The currently diagnosed low back disability] is a condition of this Veteran's life more than 50 [percent] likely to be related to other factors, such as his body habitus, genetic composition and the demands of his other jobs over the years.

The injury history is consistent with a contusion to the area of the lumbar spine.  This opinion is supported by the history given by the Veteran himself stating that [there] was a specific area of swelling on his back that was related [to] contact with the ground whilst doing sit-ups with a pole.  Such a history is clearly one of contusion.  Giving the Veteran the maximum benefit of the doubt, his other stated INADUTRA symptoms were all consistent with a lumbar strain and does not suggest in any manner an injury to the structure and function of the lumbar spine.

In the October 2014 remand, the Board directed the RO to seek clarification from the April 2014 VA examiner regarding the diagnosis of a low back disability and the etiology of that diagnosis.  Specifically, the Board noted that the examination report appeared to show a current diagnosis of a lumbar strain, and the examiner opined that the Veteran's reported symptoms during INACDUTRA were consistent with a lumbar strain.  Consequently, the Board requested clarification as to whether the Veteran had a current or recurring lumbar strain at the time of the April 2014 VA examination, and if so, whether it was related to the symptoms of a lumbar strain the examiner indicated that the Veteran apparently sustained during periods of INACDUTRA.  

In a February 2015, the examiner provided the following addendum:

The opinion requested is stated in the [disability benefits questionnaire].  To clarify, it is less than 50 [percent] likely as not that the recurrent lumbar strain did not have its onset at the time of service for the reasons stated in the [disability benefits questionnaire] under the 'remarks' section.

The Board finds that the February 2015 addendum is inadequate and fails to comply with the Board's October 2014 remand directives for two reasons.  First, the examiner opined that "it is less than 50 [percent] likely as not that the recurrent lumbar strain did not have its onset at the time of service."  Although this opinion appears to be a negative etiological opinion, it is expressed in the form of a double negative, suggesting that the recurring lumbar strain is related to service.  Thus, the Board finds that a remand is necessary in order to obtain clarification.  

Second, to the extent that the examiner intended to opine that the Veteran has a recurrent lumbar strain which did not have its onset during a period of ACDUTRA or INACDUTRA, the Board finds that this opinion is not supported by a rationale.  Notably, the April 2014 rationale, which appears in the "remarks" section of the examination report, indicates that the Veteran's "other stated INADUTRA symptoms were all consistent with a lumbar strain and does not suggest in any manner an injury to the structure and function of the lumbar spine."  In the October 2014 Remand, the Board directed the examiner to clarify whether the Veteran now has a recurrent lumbar strain, and if so, provide an opinion as to whether a current lumbar strain is related to the lumbar strain the Veteran apparently sustained during INACDUTRA.  As the February 2015 addendum suggests that the Veteran does, in fact, have a recurrent lumbar strain, it is not clear how the "remarks" in the April 2014 examination report support an opinion that a recurrent lumbar strain was not incurred during a period of INACDUTRA.  Thus, the Board  finds that a remand is necessary in order to obtain a rationale in compliance with the Board's October 2014 remand directives.  See Stegall, 11 Vet. App. at 271; Stefl, 21 Vet. App. at 124.

Accordingly, the case is remanded for the following action:

1.  The evidence of record must be reviewed by the April 2014 VA examiner to obtain a second supplemental opinion.  The examiner must clarify, without the use of a double negative, whether it is at least as likely as not that a currently diagnosed lumbar strain was incurred in or aggravated in the line of duty during a period of ACDUTRA or INACDUTRA.  The examiner must provide a complete rationale for the opinion.  In doing so, the examiner must specifically address the statement in the examiner's April 2014 VA examination report indicating that the Veteran's "other stated INACDUTRA symptoms were all consistent with a lumbar strain."  

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  The Veteran must be afforded an adequate opportunity to respond.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


